Case 3:19-cv-00209-VAB Document 26-1 Filed 04/15/19 Page 1 of 3

EXHIBIT A

5554830
Case 3:19-cv-00209-VAB Document 26-1 Filed 04/15/19 Page 2 of 3

‘UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

ANNA MCNEIL, et al., No. 3:19-CV-00209 (VAB)
Plaintiffs, April 15, 2019
- against —

YALE UNIVERSITY, et al.
Defendants.

 

 

|, Stephanie L. Fox, Esq. hereby declare as follows:

Th | make this Declaration based upon personal knowledge and in support of the
Motion to Appear Pro Hac Vice. If called and sworn a witness, | would testify competently and
truthfully as to the facts in this Declaration.

Di | am an attorney duly admitted to practice law in the states of New York and New
Jersey and the United States District Courts for the Southern, Eastern, and Northern Districts of
New York. My bar identification numbers are as follows:

New York: 5332556
New Jersey: 124072014
SDNY: SF6948

EDNY: SF6948

NDNY: 519930

®29508

3. | am an Associate at Kaufman Borgeest & Ryan LLP. My contact information is

as follows:

Stephanie L. Fox

KAUFMAN BORGEEST & RYAN LLP
120 Broadway, 14" Floor

New York, New York 10271
Telephone: 212.980.9600

Facsimile: 212.980.9291

sfox@kbrlaw.com

4. Kaufman Borgeest & Ryan LLP is lead counsel for Defendants:

e Alpha Delta Phi International Inc. e Alpha Epsilon Pi Fraternity, Inc.
e Conn. Omega of Sigma Alpha Epsilon e Alpha Kappa Delta of Chi Psi

5554830
Case 3:19-cv-00209-VAB Document 26-1 Filed 04/15/19 Page 3 of 3

House Corp.

Alpha Epsilon Pi, Epsilon Upsilon
Delta Kappa Epsilon Fraternity
High Street Housing Corporation Delta Kappa Epsilon, Phi Chapter
House Corporation of Sigma Chi at Sigma Phi Epsilon, Connecticut Delta
Yale Chapter

Sigma Alpha Epsilon Fraternity Sigma Chi International Fraternity

e Sig Ep Housing of Connecticut Delta e Mother Phi Foundation, Inc.

Chi Psi Fraternity
Leo

LLC
e Sigma Chi, Theta Upsilon Chapter e Sigma Nu Fraternity Beta Alpha
Chapter
e Sigma Nu Fraternity, Inc. e Sigma Phi Epsilon Fraternity
e Zeta Psi Fraternity, Inc. e Yale Chapter of Alpha Delta Phi
International, Inc.
e ZP Nutmeg Association e Zeta Psi, ETA Chapter
in the above-captioned matter.
5, | am familiar with all prior proceedings and the nature of this case.
6. There are no disciplinary proceedings presently against me.
is | have never been denied admission to, been disciplined by, resigned from,

surrendered my license to practice before, or withdrawn an application for admission to practice
before this Court or any other court while facing a disciplinary complaint.

8. | have fully reviewed and am familiar with the Federal Rules of Civil Procedure,
the Local Rules of the United States District Court for the District of Connecticut, and the
Connecticut Rules of Professional Conduct.

9. | hereby designate Attorney Joan M. Gilbride, Kaufman Borgeest & Ryan LLP, as
my agent for service of process and the District of Connecticut as the forum for the resolution of
any dispute arising out of my admission to the U.S. District Court for the District of Connecticut.

| declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York

April 15, 2019 0

Df

sani ne

5554830
